Exhibit 10.13
June 5, 2008
 
AAA Capital Management Inc.
1300 Post Oak Blvd. #350
Houston, Texas 77056
 
Attention: Mr. Anthony Annunziato
 
Re:  Management Agreement Renewal
 
Dear Mr. Annunziato:
 
We are writing with respect to your management agreement concerning the
commodity pools to which reference is made below (the “Management Agreement”).
We are extending the term of the Management Agreement through June 30, 2009 and
all other provisions of the Management Agreement will remain unchanged.
 

  •   SB AAA Master Fund LLC   •   Salomon Smith Barney Orion Futures Fund L.P.
  •   Smith Barney AAA Energy Fund L.P.   •   Salomon Smith Barney AAA Energy
Fund L.P. II   •   Citigroup Diversified Futures Fund L.P.   •   CMF
Institutional Futures Portfolio L.P.   •   Legion LTD AAA   •   Citigroup Energy
Advisors Portfolio L.P.   •   Citigroup Global Futures Fund LTD.

 
 
Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
 
Very truly yours,
 
CITIGROUP MANAGED FUTURES LLC
 

By:  
/s/  Jennifer Magro


Jennifer Magro
Chief Financial Officer & Director
 
AAA CAPITAL MANAGEMENT ADVISORS, LTD

  By:  
/s/  Anthony Annunziato


 

Print Name:  Anthony Annunziato



